Exhibit 10.7

FORMATION LOAN PROMISSORY NOTE

 

Up to a Maximum of [            ]    Effective as of [            ]    Redwood
City, California

For value received, and in connection with an offering (the “Offering”) of up to
[            ] in units in Redwood Mortgage Investors IX, LLC, a Delaware
limited liability company (the “Holder”), Redwood Mortgage Corp., a California
corporation (the “Borrower”) promises to pay to Holder up to the principal sum
of [            ], or so much thereof as shall have been advanced by Holder to
Borrower (the “Principal Amount”) under this promissory note (this “Note”) on or
before the termination date of the Offering (the “Termination Date”). This Note
shall be effective as of [    ] and shall supersede and replace any other notes
made by the Borrower in favor of the Holder evidencing formation loan
obligations (“Prior Formation Loan Note”) but shall not supersede, replace,
amend or modify other obligations of the Borrower to the Holder. Prior to the
Termination Date, and upon Borrower’s written request to Holder, Holder agrees
to make advances of up to the Principal Amount (the “Advances”) to the Borrower
so long as no Event of Default (as defined below) has occurred under this Note.
Holder acknowledges and agrees that all Advances under this Note shall be
memorialized on a written addendum hereto, as supplemented from time to time,
with each Advance memorialized on the addendum being initialed by the Borrower
when and as made. The Principal Amount, or any portion thereof that is advanced
under this Note, shall not accrue any interest.

1. The Principal Amount advanced to Borrower hereunder shall be used by Borrower
for the sole and exclusive purpose of paying selling commissions owed by
Borrower in connection with the offer and sale of units of limited liability
company interests in the Holder (“Units”), and all amounts payable in connection
with unsolicited orders for Units received by Borrower, all in accordance with
Section 11.12 of the Fifth Amended and Restated Limited Liability Company
Operating Agreement of the Holder, dated November 27, 2012 (the “Operating
Agreement”).

2. All payments of the Principal Amount (or such portion thereof that has been
advanced to Borrower under this Note) shall be in lawful money of the United
States of America and shall be paid to Holder at its principal office located at
1825 S. Grant Street, Suite 250, San Mateo, CA 94402. Prior to the Termination
Date, all payments of the Principal Amount owing hereunder shall be paid in
annual installments equal to 1/10 of the Principal Amount outstanding as of
December 31 of each year, reduced by the amount of any early withdrawal
penalties received by the Holder in accordance with Section 8.1(e) of the
Operating Agreement due to the early redemption of Units. Each payment of the
Principal Amount prior to the Termination Date shall be made on or before
December 31 of the following year. Upon the Termination Date, the Principal
Amount outstanding shall be amortized over ten years, with payments being made
on or before December 31 of each year in equal annual installments of 1/10 of
the Principal Amount outstanding as of the Termination Date, reduced by the
amount of any withdrawal penalties received by the Holder in accordance with
Section 8.1(e) of the Operating Agreement due to the early redemption of Units.
Each payment of the Principal Amount after the Termination Date shall be made on
or before December 31 of the following year. Any balance owing under this Note
shall be due and payable on or before December 31 of the year immediately
following the ten year anniversary of Termination Date (the “Maturity Date”).
The Borrower may prepay all or any part of the Principal Amount owing under this
Note at any time without any penalty or interest.

3. The Borrower agrees to pay on demand all reasonable, actual costs and
expenses, if any (including, without limitation, reasonable counsel fees and
expenses), of the Holder in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Note and all related
agreements and the other certificates or documents to be delivered hereunder,
including, without limitation, reasonable counsel fees and expenses in
connection with the enforcement of rights under this Note. The obligations of
the Borrower under this Section 3 shall survive the termination of this Note and
the repayment of the Principal Amount.

 

1



--------------------------------------------------------------------------------

4. This Note shall be unsecured.

5. The Borrower hereby waives demand, notice, presentment, protest and notice of
dishonor.

 

6. Any of the following shall constitute an “Event of Default” under this Note,
and shall give rise to the remedies provided in Section 7 below:

 

  a) Any failure by the Borrower to pay when due all or any portion of the
Principal Amount owing under this Note.

 

  b) Borrower’s use of the Principal Amount for any purpose other than as
permitted in Section 1, above.

 

  c) If the Borrower (i) admits in writing its inability to pay generally its
debts as they mature, or (ii) makes a general assignment for the benefit of
creditors, or (iii) is adjudicated a bankrupt or insolvent, or (iv) files a
voluntary petition in bankruptcy, or (v) takes advantage, as against its
creditors, of any bankruptcy law or statute of the United States of America or
any state or subdivision thereof now or hereafter in effect, or (vi) has a
petition or proceeding filed against it under any provision of any bankruptcy or
insolvency law or statute of the United States of America or any state or
subdivision therefore, which petition or proceeding is not dismissed within
thirty (30) days after the date of the commencement thereof, or (vii) has a
receiver, liquidator, trustee, custodian, conservator, sequestrator or other
such person appointed by any court to take charge of its affairs or assets or
business and such appointment is not vacated or discharged within thirty
(30) days thereafter, or (viii) takes any action in furtherance of any of the
foregoing.

7. If any Event of Default shall occur and be continuing, Holder shall, in
addition to any and all other available rights and remedies, have the right, at
Holder’s option, to: (a) declare the entire unpaid principal balance of this
Note and all other sums due by the Borrower hereunder, without notice to
Borrower, to be immediately due and payable; and (b) pursue any and all
available remedies for the collection of such principal to enforce its rights as
described herein, and, in such case, Holder may also recover all costs of suit
and other expenses in connection therewith, including reasonable attorneys’ fees
for collection and the right to equitable relief (including, but not limited to,
injunctions) to enforce Holder’s rights as set forth herein (as described
herein).

8. In the event that Borrower is removed as the manager of the Holder by the
vote of a majority of members of the Holder, or if an additional manager(s)
is/are elected by the affirmative vote or consent of a majority of members of
the Holder without the concurrence of Borrower, and a successor or additional
manager(s) is thereafter designated, and if such successor or additional
manager(s) begins using any other loan brokerage firm for its placement or
servicing of mortgage loans, the Borrower will immediately be released from all
further obligation under this Note (except for a proportionate share of the
principal installment due at the end of that year, pro rated according to the
number of days elapsed as of the date of Borrower’s release). In addition, if
Borrower is removed as the manager, no successor manager(s) are elected, the
Holder is liquidated and the Borrower is no longer receiving any payments for
services rendered, the amounts owing under this Note shall be forgiven and the
Borrower shall be released and held harmless from any further obligation under
this Note.

9. The terms of this Note shall be construed in accordance with the laws of the
State of California, as applied to contracts entered into by California
residents within the State of California, which contracts are to be performed
entirely within the State of California.

10. Any term of this Note may be amended or waived with the written consent of
the Borrower and Holder. This Note may not be assigned without the prior written
consent of the Borrower, which shall not be unreasonably withheld or delayed.

 

Redwood Mortgage Corp., a California corporation By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

ADVANCED AND PAYMENT OF PRINCIPAL*

 

Date

   Amount of
Advance    Amount of
Principal
Paid or Prepaid    Unpaid Principal
Amount    Notation Made By                                                      
                                                                                
                                                                                
           

 

* Continue on separate sheet if necessary

 

3